DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomakura (US 2018/0134091, of record).
Regarding claim 1, see annotated figure 1 of Yokomakura below. 

    PNG
    media_image1.png
    596
    526
    media_image1.png
    Greyscale

Regarding claims 2-3, R2 and R4 are constructed by a circular arc having a radius of curvature between 2 mm and 4 mm.  4 mm anticipates the claimed range. 
Regarding claim 4, the radius of curvature of the first circular arc and the radius of curvature of the second circular arc are the same in FIG. 1 and the claimed difference is 0.
Regarding claim 5, FIG. 1 illustrates the groove bottom constructed by a single circular arc. 
Regarding claim 7, the claimed third circular arc reads on R1.
Regarding claim 9, FIG. 1 illustrates the first circular arc and the second circular arc directly connected to each other. 
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’135 (JP 2012-162135).
Regarding claims 1 and 9, see annotated figure 5 of JP’135 below. 

    PNG
    media_image2.png
    475
    794
    media_image2.png
    Greyscale

Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’809 (JP 2002-079809).
Regarding claim 1, see annotated FIG. 11 of JP’809 below.

    PNG
    media_image3.png
    458
    553
    media_image3.png
    Greyscale

Regarding claim 5, the groove bottom is composed of a single circular arc R. 
Regarding claim 7, see annotated figure 11 below. 

    PNG
    media_image4.png
    460
    479
    media_image4.png
    Greyscale

Regarding claim 9, the first circular arc and the second circular arc are directly connected to each other. 
Regarding claim 10, see annotated figure 11 below.

    PNG
    media_image5.png
    453
    553
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP’135 (JP 2012-162135).
Regarding claim 6, JP’135 does not recite 1.5 ≤ L2/L1≤2.3.  However, this claimed relationship would have been obvious to one of ordinary skill in .

    PNG
    media_image6.png
    611
    792
    media_image6.png
    Greyscale

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’809 (JP 2002-079809) in view Kabe et al. (US 4,724,878).
Regarding claims 2-4, JP’809 does not recite a curvature radius of the first circular arc (claim 2) and the second circular arc (claim 3) in numerical values.  However, JP’809 illustrates in FIG. 11 the bottom of the narrow groove having a radius of curvature R wherein the radius of curvature R is similar in curvature of the first circular arc and the second circular arc.  JP’809 teaches curvature R is greater than or equal to T2/2 and is silent to “T2” in numerical values.  Kabe et al., in the same field of endeavor of a tire comprising a narrow groove in a shoulder region of a tread, teaches a width 
Prior Art of Interest
KR 2010-068540
US 2008/0251179
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 8: The prior art of record fails to render obvious a pneumatic tire having “a curvature of radius of the third circular arc is smaller than a curvature radius of the first circular arc and a curvature radius of the second circular arc” in combination with the remaining claimed subject matter of claim 8 and claim 1 (the base claim). 
For claim 11: The prior art of record fails to render obvious a pneumatic tire having “a length of the intermediate straight line is 1.5 mm or less” in combination with all of the limitations of the base claim (claim 1) and any intervening claims (claim 10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/11/2022